    -,

AO 245B (CASDRev. 02/18) Judgment in a Criminal Case
                                                                                                                          FILED
                                                                                                                          OCT     2 2018
                                         UNITED STATES DISTRICT Co
                                              SOUTHERN DISTRICT OF CALIFORNIA
                 UNITED STATES OF AMERICA                                      JUDGMENT IN AC .............,
                                    v.                                         (For Offenses Committed On or After November l, 1987)
                RIGOBERTO LUNA-LAGUNA (1)
                                                                                  Case Number:         18CR4138-BAS

                                                                               KEITH RUTMAN
                                                                               Defendant's Attorney
REGISTRATION NO.                    78425298
D -
THE DEFENDANT:
IZI pleaded guilty to count(s)            ONE (1) OF THE INFORMATION

Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
                                                                                                                                 Count
Title & Section                        Nature of Offense                                                                        Number(s)
18 USC 1546                            FRAUD AND MISUSE OF VISAS, PERMITS AND OTHER                                                1
                                       ENTRY DOCUMENTS




    The defendant is sentenced as provided in pages 2 through                            2            of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
D The defendant has been found not guilty on count(s)
D Count(s)                                                            are            dismissed on the motion of the United States.

IZI Assessment: $100 REMITTED.

         JVTA Assessment*:$
D        -
         *Justice for Victims of Trafficking Act of2015, Pub. L. No. 114-22.
IZI No fine                       D Forfeiture pursuant to order filed                                                    , included herein.
       IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States Attorney of
any material change in the defendant's economic circumstances.




                                                                                                                                18CR4138-BAS
AO 245B (CASD Rev. 02/18) Judgment in a Criminal Case

DEFENDANT:                RIGOBERTO LUNA-LAGUNA (1)                                                Judgment - Page 2 of2
CASE NUMBER:              18CR4138-BAS

                                                  IMPRISONMENT
 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
 TIME SERVED.




 D     Sentence imposed pursuant to Title 8 USC Section 1326(b).
 D     The court makes the following recommendations to the Bureau of Prisons:




 D     The defendant is remanded to the custody of the United States Marshal.

 D     The defendant shall surrender to the United States Marshal for this district:
       D     ~                              AM.               oo   ~~~~~~~~~~~~~~~~~~




       D     as notified by the United States Marshal.

       The defendant shall surrender for service of sentence at the institution designated by the Bureau of
 D
       Prisons:
       D     on or before
       D     as notified by the United States Marshal.
       D     as notified by the Probation or Pretrial Services Office.

                                                       RETURN
 I have executed this judgment as follows:

       Defendant delivered on                                            to

 at   ~~~~~~~~~~~~
                                          , with a certified copy of this judgment.


                                                                 UNITED STATES MARSHAL



                                    By                     DEPUTY UNITED STATES MARSHAL



                                                                                                       18CR4138-BAS
